﻿
 

Like many other countries in the developing world, Suriname has been confronted in this decade with falling prices of our main commodities, with difficulties in penetrating the markets of the industrialized nations, with obstacles to creating a solid democratic society, and, moreover, with the benign but distant interest of some of our developed sister nations in the difficult process of underpinning the political changes taking place in our country with the security of provision for the basic needs of the people.
We must admit, however, that while these experiences have had a negative impact on the steady pursuance of our development objectives, they have at the same time strengthened our determination to meet the challenges that face us and to redouble our efforts to achieve the goals we set for ourselves years ago. For that reason we have once again come to New York with great pleasure, to share with you our experiences and be part of the new, emerging political understanding between and within independent nations.
Before doing so, however, I wish to associate myself with the sentiments expressed by previous speakers and congratulate you. Sir, on your election as President of the forty-fourth session of the General Assembly. I am pleased to see a representative of the African continent, with its ongoing historical political development, in the presidency of this session of the General Assembly. Africa, with its great diversity and economic possibilities, can play a decisive role in shaping the new, emerging political relations and co-operation in our world. It is also fitting, indeed, that a son of our brother country Nigeria, with which Suriname has historical ties, has been chosen, since that country has served as an example because of its contribution to unity and integrative in Africa, and to international co-operation and peaceful coexistence. Your experience and diplomatic skills, demonstrated as Chairman of the Special Committee against apartheid, justify our sincere expectation that under your leadership this session of the General Assembly will come to a successful conclusion.
We should also like to express our profound appreciation to the former Minister for Foreign Affairs of Argentina, Mr. Dante Caputo, for the distinctive and able manner in which he guided the affairs of the forty-third session of the General Assembly. We wish him well in his future endeavours. Likewise, we should like to pay tribute to the Secretary-General, Mr. Javier Perez de Cuellar, for his personal contributions to the search for peace, security and stability in the world. His tireless efforts to strengthen the Organization and to achieve solutions to the numerous conflicts threatening international peace and security, as well as his dedication to the cause of sustained development in the developing countries, is well known and deserves our gratitude.
Concerning Suriname, it is with a feeling of pride and satisfaction that I can announce that our Government has succeeded in gratifying the cherished wish of the majority of the people of Suriname by actively starting the termination of the internal armed conflict. This fight in which brother took up arms against brother had been going on for years. Convinced that combating violence by violence would not bring peace and prosperity to our people, we opted for the road of dialogue and consensus. This road recently led to the conclusion of the peace agreement of Kourou, which in turn set off a genuine peace process and brought an end to the meaningless bloodshed, the victims of which were mostly innocent people.
We are aware that we have only just begun and that we shall certainly encounter many obstacles on our path. But, armed with reason, humanity, friendship and solidarity - qualities for which our people are noted - we shall overcome those impediments. Today, a new, important step forward is being taken in the peace process and the process of dialogue and consensus. The peace agreement has already resulted in the abolition of the state of emergency in the eastern part of the country. Because of this, real prospects for the safe and speedy return of thousands of  refugees to their homelands have been created, through the contributions of international agencies as the Office of the United Nations High Commissioner for Refugees are indispensable, and we are indeed grateful for the assistance they are rendering.
At this juncture, I should like to express my Government's appreciation for the activities of the United Nations High Commissioner for Refugees with regard to the problems of refugees, and uprooted and displaced persons in general. We therefore applaud the Guatemala Declaration and the Complementary Plan of Concerted Action, which were adopted at the first International Conference on Central American Refugees, as important steps in the right direction.
Now we, the Government and people of Suriname, are once again in a position to fulfil out internationally agreed obligations towards our countrymen in the eastern part of our country. Once again these fellow-citizens of ours will be able to make use of the political, social and economic rights they ate entitled to.
The last phase of our democratisation process has thus started and, hopefully, peace and stability will soon once more characterize our Surinamese society. Without united efforts, we shall then be able to work for the economic, social and political reconstruction of the country as a whole. Because of the peace agreement, our people are able to dream again, to dream of a new horizon, of a future of genuine peace and prosperity which they can make come true through their own efforts.
I am also happy to be able to observe that positive developments have taken place in the formerly strained relations between the Kingdom of the Netherlands and the Republic of Suriname. We express the fervent hope that these developments will be expanded, strengthened and consolidated, to the mutual benefit of both nations. Allow me at this time to present in brief our position on a selected number of international issues. After years of effort and persistence and through the tireless and patient exercise of the good offices of the Secretary-General, significant progress may be observed in the field of international relations.
It is indeed with satisfaction that we are witnessing that the practice of detente has been reborn and that a new style and new attitude have emerged in the conduct of international relations} that new approach, whereby confrontation has been replaced by dialogue and understanding, has already resulted in negotiated solutions to some regional conflicts which had hitherto seemed unsolvable.
The Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles - INF Treaty - and their ongoing discussions regarding other matters of great importance to international peace and security the agreement between Iran and Iraq the Geneva Agreements with regard to Afghanistan and Pakistan; the scheduled independence of Namibia; and the recent agreement on the Central American conflict are all good examples of the lessening of political tensions in the world.
These developments augur well for the future of our planet and although we should not expect that conflicts which have lasted for years and have deep-rooted causes will immediately be settled, I feel obliged to urge the parties concerned to respect the agreements  d to refrain from tactics and measures which could delay or even stifle the peace process.
I especially refer to the recalcitrant attitude of the apartheid regime of South Africa, which continues with killings and harassment of the Namibian people notwithstanding the peace agreements signed in December 1988. My Government condemns the involvement of both the military and civilian authorities of the apartheid regime, which intimidates and victimizes the Namibians, obstructing them in the exercise of their legitimate right to elect a Government of their own choice.
At the same time it is encouraging to note that the countries of Central America have demonstrated their firm political will to reject the use of force and to restore a climate of trust and tranquillity in their region. The agreement recently reached has highlighted the profound desire for peace of the Central American peoples and their commitment to negotiation and to dialogue to resolve long-existing conflicts, and thus deserves the full support of the international community.
In spite of the positive trends of accommodation and detente, some hard cotes of suppression and conflict still persist. In spite of continuous condemnation by the international community the apartheid regime of South Africa continues its policies of discrimination, detention and suppression of the majority of its people.
Events of recent months have brought no comfort to those who hoped to see the apartheid system dismantled. Only when this institutionalised racism is totally eradicated will peace and security be assured in this part of the world.
The situation in the Middle East continues to be unstable and dangerous. The question of Palestine remains the core of the Middle East problem and the prime example of disregard of United Nations resolutions and of the will of the international community. My government deplores the deterioration of the situation in the occupied territories and the constant increase in the number of Palestinians slain or wounded. We believe that only an international peace conference under the auspices of the United Nations, and with the participation of all parties concerned, will be able to establish a viable, negotiated framework to address all the dimensions of the conflict and being hope for restoring peace and security to the region. In this respect we welcome the efforts of President Hosni Mubarak of Egypt as an opportunity to break the deadlock in the Middle East peace process. I sincerely hope that mankind will soon witness progress and tangible results in the form of a lessening of tension and confrontation in regional conflicts.
Regarding the Kampuchean problem, my delegation is of the view that a just and durable peace in Kampuchea can be reached only through a comprehensive political settlement, one which takes into account the interests and aspirations of the people of that nation.
As I said before, my Government believes in dialogue and in this sense we welcome the resumption of contacts in the Korean peninsula. Even though no concrete advance has as yet been noted, we hope that the dialogue with a view to the ramification of the two Koreas will be intensified and that the proposals of 11 September 1989 by President Roh Tae Woo may serve as a basis.
Although we have made optimistic observations with regard to changes in the international political arena we note with disappointment that international economic prospects remain uncertain. Slow or negative growth and the persisting debt problem are causing further deterioration of the quality of life in the <1evelöping countries. Never has the situation of the developing countries been more adversely affected than during the past decade.
Governments of developing countries have instituted courageous reforms in order to revitalize their economies, but their experience has been that economic adjustment programmes have been disproportionately heavy and have had very severe social and political consequences for them. Their experience has been that without massive external support the successful and positive influence of economic growth and development will remain illusory. As a consequence of these developments the economic disparities between industrialized and developing countries have widened.
About 40 years ago it seemed as though the international community had learned a valuable lesson from the enormous tragedies of the 1930з. Much to our regret, however, we must observe that the present outlook is proof to the contrary. The style of dialogue and the understanding which have characterized international political relations during the last few years and which have resulted in many negotiated agreements, have unfortunately not yet trickled through to international economic relations. On the contrary, we notice an approach which does not recognize the needs of developing countries and does not assist them to lift themselves out of their poverty and modern development.
There is a lack of political will to consider comprehensive measures which take into account the new realities and changing circumstances in the international economic environment. These measures should include development objectives such as poverty reduction, long-term solutions to foreign debt, development financing, and reactivation of the international economy. Such comprehensive measures should also include redefining international economic relations, removing the structural imbalances in the international economic system and preventing the further widening of the economic and technological gap between industrialized and developing countries.
I should like to stress that the lofty goal of a more just and equitable distribution of the world's riches can be reached only if multilateral co-operation for economic and social development is revitalized and strengthened. We are not asking for pity or mere sympathy but for new economic conditions which recognize our needs and help to ensure that we, the developing countries, can lift ourselves out of our poverty and underdevelopment. We therefore urge our developed partners to show their political readiness to widen the field of multilateral economic understanding during the preparations for the fourth international development strategy and during the special session on international economic co-operation. Shortly after the independence of Suriname the Surinamese Government participated actively, as a member of the Ad  Hoc Committee, in the preparation of the International Convention against the Taking of Hostages, which was adopted by the General Assembly in 1979 and which has been in force since June 1983. 
Despite the setbacks of recent years, in which hostage killing was added to the chapter of human suffering, my Government remains confident that the convention against the taking of hostages and other relevant instruments will serve the purpose for which they were created. My delegation is of the view that murder and terrorism cannot be condoned under any circumstances.
Suriname has since its inception been a member of the Ad Hoc Committee on the Drafting of an International Convention against the Recruitment, Use, Financing and Training of Mercenaries. Ten years ago, this matter was placed on the agenda of the General Assembly for the first time. The Ad Hoc Committee has made tangible progress since then, as reflected in its successive reports, but, because of certain conflicts of interest, the badly needed convention is still pending. Meanwhile, the activities of mercenaries continue to create a devastating atmosphere in many developing countries. The Special Rapporteur on Mercenaries has repeatedly drawn the attention of the world community to the subversive practices of mercenaries. An adequate convention, together with concerted international actions directed towards combating the phenomenon of mercenaries, will have a tremendous impact on the eradication of this evil. It is for these reasons that our Government expresses the hope that the General Assembly will be in a position to finalize the drafting of the desired international convention at the earliest possible date.
During the first special session of the General Assembly devoted to disarmament, it was recognized that the cessation of nuclear-weapon testing would be an important contribution to the goal of ending the qualitative improvement of these weapons and the development of new types, and prevention of their proliferation. Despite the General Assembly's insistence in later years, this goal has not been reached, although we have to admit that recently some progress has been made. In this light, we welcome the reduction of tensions in East-West relations, since this provides the basis for more effective action in freezing nuclear-weapon production and subsequently dismantling nuclear weapons. However, given the importance of such action for the survival of mankind, we feel that discussions aimed at achieving complete nuclear disarmament should not be merely bilateral, but a multilateral undertaking. A multilateral approach will more successfully guarantee that the interests of the whole of mankind are served,  d that the resources derived from disarmament will be used for economic and social development.
My Government shares the view that nuclear-weapon-free zones are an essential contribution to the promotion of peace and stability. We therefore call upon all States to co-operate in the establishment of such zones. As a party to the Treaty of Tlatelolco, we appeal to the States which have not yet done so to join ranks and try to keep the Latin American and Caribbean region nuclear-weapon free.
Furthermore we wish to stress that disarmament in the field of conventional and chemical weapons should not be neglected. It has been reported, at the Conference on Disarmament during its Geneva session in the summer of this year, that about 20 countries still have arsenals full of chemical weapons. These horrific means of mass destruction should undoubtedly be eliminated. It is high time that a chemical weapons ban treaty with a very tight verification system be concluded under the auspices of the United Nations.
The drug problem is doubtless one of the most serious universal concerns of today. It is not merely a problem that undermines out economies and endangers the physical health of our peoples) recent developments in our regime demonstrate that the abuse of and illicit traffic in drugs and psychotropic substances also increasingly threaten the social and political stability of our countries. We have witnessed the developments in this context in one of our sister countries in the Western Hemisphere. We firmly support that country's Government in its efforts to combat the organized drugs mafia and its severe negative social, economic and political impact. Because of the international dimensions of this problem, my Government underlines the need for intensive regional, interregional and international co-operation in order effectively to deal with this plague of mankind. In this connexion, we welcome the recent initiatives of Governments in our region. We are of the opinion that these initiatives deserve the fullest support of the international community. We furthermore believe that the relevant United Nation s agencies and the other international and regional institutions involved should be encouraged in their endeavours, and that financial resources must be committed to assist them in their battle to eradicate the scourge of narcotic drugs.
As time goes by, we notice that our planet is no longer the same safe haven for mankind if; used to be. The international community recognizes more and more that environmental issues such as climate changes, the conversion of fertile land into desert, the depletion of freshwater resources and the disposal of hazardous chemicals are jeopardizing our ecological systems as well as the most vital interests of mankind. Although environmental problems have grave effects on the development of third world countries in particular these problems should have the attention of the international community as a whole. Given the vital and urgent global character of our environment, a multilateral approach is required to tackle these environmental problems in all their aspects, and the contributions and co-operation of the industrialized nations are indispensable and of major importance. My delegation therefore looks forward to the convening in 1992 of the United Nations conference on environment and development, which we hope will be held on our continent.
It is essential that measures in this context take note of the necessity of eliminating or reducing the imbalance in international production and consumption patterns. One of the major malpractices against the environment that should strongly be rejected is the dumping of nuclear waste and hazardous chemicals by industrialized countries in developing countries, a practice experienced by the latter as abuse of their unfavourable economic situation.
The Amazon countries, to which Suriname belongs, have adopted a declaration in which, inter alia, they express their firm intention to widen and strengthen the mechanisms for co-operation committed to the protection of the environment in the Amazon region. We are fully aware of the region's importance to the world, and we are capable and responsible enough to protect it.
I have tried to stand up in plain view and make what I hope has been a clear, forthright statement of out position, because I wanted the Assembly to know exactly where our country stands, what it advocates, and what it believes. It is true that in our efforts to obtain our cherished goals, we, the United Nations, have lost some ground. We have not been spared certain disappointments and unpleasant surprises. At the same time, however, we have learned by experience. We have learned that peace, development and prosperity are not to be had by merely asking. Like other great ideals, they can only be obtained through hard and consistent effort.
As we stand on the threshold of the 1990s, I am pleased to observe that today's developments in world affairs give us cause for a certain optimism for the future, a future in which our ever more indivisible and interdependent world beholds a new horizon, a horizon holding out the promise of peace, development and prosperity for all. Let us, then, proceed to examine specific ways and means to make the goals and end results we seek possible. It is our profound hope and expectation that our Organization will have a vital role to play in this coming new era. 
